Citation Nr: 0522617	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  01-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right wrist status post scaphoid 
fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from August 1978 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that determination, the RO inter alia 
granted the appellant's claim of entitlement to service 
connection for traumatic arthritis of the right wrist status 
post scaphoid fracture and assigned a 10 percent evaluation.  
The appellant disagreed and this appeal ensued.  In September 
2003, the Board remanded the claim for additional evidentiary 
development.  


FINDING OF FACT

Traumatic arthritis of the right wrist status post scaphoid 
fracture is manifested by at most 45 degrees dorsiflexion, 60 
degrees palmar flexion, 45 degrees ulnar flexion, and 15 
degrees radial flexion, and no objective evidence of 
additional functional loss due to pain on use.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
traumatic arthritis of the right wrist status post scaphoid 
fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5214, 5215 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The appellant seeks an initial evaluation in excess of 10 
percent for his right wrist arthritis disability.  Disability 
evaluations are determined by the application of a schedule 
of ratings based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 2002).  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The current 10 percent evaluation is assigned pursuant to the 
criteria of Diagnostic Code 5010 for traumatic arthritis.  
The criteria of Diagnostic Code 5010 for traumatic arthritis 
is rated based on the criteria of Diagnostic Code 5003 for 
degenerative arthritis established by x-ray findings, which 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, in this case, for a wrist disability, Diagnostic 
Code 5214 for ankylosis or Diagnostic Code 5215 for limited 
motion.  

Under Diagnostic Code 5214, favorable ankylosis in 20 to 30 
degrees dorsiflexion warrants a 30 percent evaluation for the 
major joint and a 20 percent evaluation for the minor joint.  
Ankylosis in any other position, except favorable, warrants a 
40 percent evaluation for the major (or dominant) joint and a 
30 percent evaluation for the minor (or nondominant) joint.  
Unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation, warrants a 50 percent 
evaluation for the major joint and a 40 percent evaluation 
for the minor joint.  Under Diagnostic Code 5215, a maximum 
10 percent evaluation is assigned for dorsiflexion less than 
15 degrees or for palmar flexion limited in line with the 
forearm.  38 C.F.R. § 4.71a (2004).  Normal motion of a wrist 
is measured from zero to 70 degrees dorsiflexion, from zero 
to 80 degrees palmar flexion, from zero to 45 degrees ulnar 
deviation, and from zero to 20 degrees radial deviation.  
38 C.F.R. § 4.71 (2004).  

When, however, the limitation of motion for any of these 
disabilities is noncompensable under the applicable criteria, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
See 38 C.F.R. § 4.45 (2004) (the wrist is a major joint).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, arthritis is to be rated as follows:  

20 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups, with occasional incapacitating 
exacerbations.  

10 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups.  

(These ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.) 38 C.F.R. § 
4.71a (2004).  

The applicable range of motion measurements for the right 
wrist begin with the VA examination of February 2000, where 
dorsiflexion was measured from zero to 45 degrees, palmar 
flexion from zero to 80 degrees, ulnar deviation from zero to 
45 degrees, and radial deviation from zero to 20 degrees.  
These findings correspond to a loss of motion in dorsiflexion 
and palmar flexion, but not in ulnar and radial deviation.  
These findings are not so severe as to more nearly 
approximate dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm, which are the 
criteria of Diagnostic Code 5215, though they do illustrate a 
limitation of motion compared to the normal ranges of motion.  

VA examination in April 2002 found dorsiflexion from zero to 
50 degrees, palmar flexion from zero to 60 degrees, ulnar 
deviation from zero to 45 degrees, and radial deviation from 
zero to 15 degrees.  Like the February 2000 findings, the 
April 2002 measurements do not meet the criteria for a 10 
percent evaluation under Diagnostic Code 5215, yet they 
indicate the right wrist experiences noncompensable 
limitations in dorsiflexion, palmar flexion, and radial 
deviation.  

VA examination in May 2004 indicated the appellant had mild 
difficulty in fine movement of the right hand, which the 
examiner suspected was carpel tunnel syndrome.  The examiner 
reported no impairment in movement of the right wrist and 
commented that dorsiflexion and palmar flexion was "readily 
done without difficulty."  The impressions and diagnoses 
included right wrist arthritis and no limitation of movement 
in any direction of the right wrist.  Although this 
examination did not contain specific numerical measurements 
of motion of the right wrist, it revealed the examiner's 
interpretation that the right wrist involved no limited 
motion.  

Together, these examinations - in February 2000, April 2002, 
and May and November 2004 - reveal some limited motion of the 
right wrist that does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5215.  As noted above, when 
there is limitation of motion of the right wrist, but it is 
noncompensable under the applicable criteria, a rating of 
10 percent is assigned under Diagnostic Code 5003.  The 
record includes x-ray evidence of degenerative disease of the 
right wrist.  Alternatively, a higher evaluation might be 
assigned under Diagnostic Code 5214 for ankylosis of the 
right wrist, but such an evaluation cannot be assigned in 
this case for the evidence does not indicate that the 
appellant's right wrist disability is manifested by 
ankylosis.  

Additional compensation may be warranted, however, where 
there is functional loss due to pain on use resulting from 
the disability.  See 38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  VA examination in 
February 2000 noted that the appellant complained of pain in 
the right wrist and the April 2002 examination revealed his 
complaints of stiffness and pain.  However, neither of these 
examinations provided specific information as to the presence 
of any limited motion due to pain on motion.  VA examination 
in May 2004 indicated the appellant had mild difficulty in 
fine movements of the fingers and slight diminutions of grip 
strength.  It appears these symptoms may be associated with 
the carpel tunnel syndrome, for which the RO has established 
service connection, and a separate rating, by a December 2004 
rating decision.  Moreover, the November 2004 addendum to the 
May 2004 showed there were flare-ups associated with the 
right upper extremity, which was associated with carpel 
tunnel syndrome rather than arthritis.  Therefore, a higher 
evaluation based on additional loss of motion due to pain is 
not warranted.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 10 percent for traumatic arthritis of the right 
wrist status post scaphoid fracture.  

II. Duty to Assist

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds any defect with respect to the VCAA notice 
requirement in this case to be harmless error for the reasons 
specified below.  

After the appellant filed his claim, the RO issued an October 
1999 letter informing him of the claims process and of the 
need for information or evidence necessary to substantiate 
the claim.  By a June 2000 letter, the RO informed the 
appellant of the grant of service connection and of the 
initial 10 percent evaluation assigned.  When the RO received 
his notice of disagreement, it issued a statement of the case 
in November 2000 that listed the evidence considered, the 
applicable law and rating criteria, and the reasons for the 
assignment of a 10 percent evaluation.  Upon receipt of 
additional evidence, the RO issued supplemental statements of 
the case in April 2001 and August 2002.  Because the 
appellant had asked for a Travel Board hearing, the RO issued 
a March 2003 letter to the appellant informing him of a 
hearing scheduled in April 2003.  (By an April 2003 
statement, the appellant canceled his hearing.)  After the 
Board remanded the case in September 2003, the RO issued a 
letter in May 2004 describing the information and evidence in 
the claims file, that which the appellant should submit, that 
which VA would obtain, and that which was needed for him to 
prevail on appeal.  Thereafter, the Appeals Management Center 
issued an October 2004 letter telling the appellant that it 
had completed its evidentiary development and was forwarding 
the case to the RO for a decision.  After the RO rendered its 
decision, it sent the appellant a December 2004 supplemental 
statement of the case that listed the evidence considered, 
the applicable law and rating criteria, and the reasons for 
the decision.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claim, of 
the information and evidence he was expected to provide, of 
the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claim.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish a claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  The evidence of record includes the 
original service medical records, VA and private medical 
records, VA examinations in February 2000, April 2002, and 
May and November 2004, as well as documents received on 
multiple occasions from the appellant and his representative.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

An evaluation in excess of 10 percent for traumatic arthritis 
of the right wrist status post scaphoid fracture is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


